188 F.2d 363
TOWER REALTY COMPANY, appellant,v.CITY of EAST DETROIT, Appellee.
No. 11179.
United States Court of Appeals Sixth Circuit.
April 25, 1951.

Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
A petition on behalf of the above appellant seeks clarification of our opinion filed in the above cause on December 15, 1950.  6 Cir., 185 F.2d 590.  It assumes that in our discussion of the question of jurisdiction based upon diversity of citizenship, we failed to consider other jurisdictional grounds presented in its reply brief.


2
It is our conclusion that if there be any ambiguity in the final paragraph of the opinion which suggests facts to be considered by the district court upon retrial, there should now be added to such direction the following:


3
'The court will, of course, upon retrial, be free to consider any ground of jurisdiction other than that based upon diversity of citizenship, if it be found that the appellant is the real party in interest.'


4
It is so ordered.


5
Judge MILLER is of the opinion that jurisdiction exists under Sec. 1331, Title 28 U.S.C.A. and that the order appealed from should be reviewed on the present record.